DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 29 January 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 10-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention as originally examined was directed to (inter alia ) “…a step of producing a secondary follicle by culturing the primordial germ cell and supporting cells adjacent to the primordial germ cells…” The “primordial germ cells and supporting cells” are considered to encompass tissue harvested from a primary source, since the art appears to be silent as to the induction of pluripotent cells into primordial germ cells AND supporting cells for the primordial germ cell. Such “supporting cells” are considered to refer to naturally occurring supporting cells that accompany the primordial germ cell in its natural in vivo state.
In contrast, the invention of newly introduced claims 10-14 (hereinafter Group VI, since the restriction requirement mailed 24 April 2019 identified inventions I-V) refer to primordial germ cells that are “differentiated from a pluripotent stem cell and somatic cells derived from a gonad”. Primordial germ cells and supporting cells harvested from primary tissue are distinct from primordial germ cells derived from “an aggregate comprising the primordial germ cell differentiated from a pluripotent stem cell and somatic cells derived from a gonad”, since they are sourced from different tissue and since no evidence has been presented that they are the same. Accordingly, the invention as examined is related to the newly presented invention of claims 10-14 (Group VI) but is distinct. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct since they are materially different in design as discussed above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112, Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of differentiating a murine primordial germ cell into a functional GV stage oocyte by in vitro culture, does not reasonably provide enablement for differentiating a non-murine primordial germ cell into a functional GV stage oocyte by in vitro culture. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 1 is representative, and recites a method for differentiating a primordial germ cell into a functional GV stage oocyte by in vitro culture, comprising: (a) a step of producing a secondary follicle, comprising (i) a step of culturing the primordial germ cell and supporting cells adjacent to the primordial germ cell in the presence of serum, and (ii) a step of culturing the primordial germ cell and supporting cells adjacent to the primordial germ cells obtained in the step (i) in the presence of an estrogen inhibitor or in a serum-free medium, wherein the estrogen inhibitor has the effect of inhibiting the activation of the estrogen receptor;
(b) a step of partially dissociating cell junctions between a granulosa cell layer and a thecal cell layer of the produced secondary follicle which is constituted with an oocyte, the granulosa cell layer, and the thecal cell layer; and
(c) a step of differentiating the oocyte into the functional GV stage oocyte by culturing the secondary follicle obtained in step (b) in a medium containing a high-molecular- weight compound. 
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The specification as filed does not provide sufficient guidance or examples that would enable a skilled artisan to use the exemplified methods of differentiating murine primordial germ cells into a functional GV stage oocyte by in vitro culture and translating that to non-murine cells such as human cells. 
The claims are relied upon as discussed above, with attention being drawn to the breadth of cell types that are encompassed by the claims as currently recited that are not limited to any species. That is, the claims read on differentiating any primordial germ cell from any species of any animal into functional GV stage oocytes in vitro. This includes differentiating primordial germ cell in animals as wildly divergent as fish, rodents, birds, marsupials, and primates including humans.
In contrast, applicant has exemplified the claimed methods only in mice. Although the specification prophetically considers general methodologies of differentiating primordial germ cells, such a disclosure would not be considered enabling as it relates to doing so in any species since in vitro differentiation of germ cells is highly unpredictable.
For example, Clark et al. (“Clark”; Journal of Reproductive Immunology 2014, 103:1-8) teaches that “[i]t has been suggested that the differences between placentation in humans and rodents, such as mice, are sufficient to render human pregnancy unique and to justify ignoring data generated using mice... Molecular details may differ between species.” See abstract.  Elsewhere, Clark teaches that “Moffett and Loke (citation omitted) consider the structure of the human placenta to differ sufficiently from that of rodents such as mice, so data from mice is not necessarily relevant to the human situation... mouse data has been discounted and ignored by some human placenta immunologists”. Clark teaches that “[t]he rejection of animal data as relevant to humans has been as controversial as the June 1860 debate over Darwin’s theory of evolution.” See Clark, page 2, left column.
Separately, Neubar et al. (“Neubar”; Human Reproduction 2000, 15(1)171-174) asks the question “Is the mouse a clinically relevant model for human fertilization failures?” (See title), and discloses: “…the results presented here highlight observable differences between failed fertilization oocytes from human and mouse IVF systems, and suggest caution in using the mouse failed fertilization oocytes as a model in which to study human fertilization failures.” (Emphasis added; see discussion section, 1st ¶). Neubar concludes by stating that “[t]his study suggests that the mouse is not a clinically relevant model for human fertilization failures.” (See abstract and discussion section).
Schmidt et al. (“Schmidt”; Journal of Reproductive Immunology 2015, 108:65-71) teaches that: “…in recent years, the value of animal models in general and the mouse model in particular has been questioned more and more as genomic data on the one hand and experimental outcomes on the other hand have revealed marked differences between humans and all other mammals. It is considered that these differences are at least partly responsible for the slow advances in the treatment of serious diseases or the failure to predict serious adverse effects as in cases such as the disastrous clinical phase I trial of…” See introduction. Furthermore, Schmidt details numerous differences at the tissue and molecular level that exist between mice and humans in table 1. Schmidt concludes by stating that “Generally, it is interesting to note that problems with the translation of animal experiments are not restricted to evolutionary distant species like rodent models, but that striking differences exist even between humans and their closest relatives, the chimpanzees (citations omitted)…the species mouse should be regarded very critically as a model for human placentation and pregnancy (Tables 1 and 2).” See Schmidt, page 66, left column.
Finally, Telfer et al. (“Telfer”; Int. J. Dev. Biol. 2012, 56:901-907) teaches: “The ability to develop human oocytes from the most immature stages of follicles (primordial) through to maturation and fertilisation in vitro would revolutionise fertility preservation practice. This has been achieved in mouse where in vitro grown (IVG) oocytes from primordial follicles have resulted in the production of live offspring. However, developing IVG systems to support complete development of human oocytes has been more difficult because of differences in scale of timing and size.” This statement makes clear the ability to develop follicles through to maturation exists in mice, but is not yet in hand with regard to humans.
In view of the cited prior art, a person skilled in the art would recognize that the mouse model of oocyte development is not a predictive means for determining what is likely to happen in humans, and that attempts to do so are problematic. Thus, one skilled in the art would not accept on its face the examples given in the specification of the development of mice oocytes as predictive of what will happen in vitro with regard to the development of human oocytes, or with the development of oocytes from any other species for that matter. This is particularly true in view of the lack of guidance in the specification and known unpredictability associated with the translating oocyte development results from one species to another.  The specification as filed fails to provide any particular guidance which resolves these known unpredictabilities. Accordingly, the quantity of experimentation required to practice the invention as claimed is unknown and one of skill in the art would have been unable to practice the invention without engaging in undue trial and error experimentation as presented in the specification over the scope claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is ncouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633